Citation Nr: 1434586	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-09 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability, to include a lumbar spinal strain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel





INTRODUCTION

The Veteran had active military service from August 1961 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's appeal was previously remaned in July 2012, for development and an addendum medical opinion. 

The Veteran was scheduled for a Travel Board Hearing in October 2011.  The Veteran failed to appear for the hearing.  To date, he has not requested a new Board hearing, accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


FINDINGS OF FACT

The probative evidence of record shows that the Veteran's lumbar strain is not related to his active duty service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability, to include a lumbar spinal strain have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in March 2008, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The March 2008 VCAA letter was sent prior to the rating decision in November 2008.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private medical records from Dr. I, and Dr. M are also associated with the record.  The Veteran was notified that the RO had been unable to obtain records from Alliance Hospital in a letter sent in May 2008 in compliance with 38 C.F.R. § 3.159(e).  The Veteran was asked to submit any records in his possession.  The Veteran did not submit any additional VA records.  Any further efforts to obtain these records would be futile.   38 C.F.R. § 3.159(c)(2).

The prior remand instructions were substantially complied with for the Veteran's claim for service connection.  The November 2011 Board remand instructions stated that an addendum opinion be provided to clarify the January 2010 VA examination.  In January 2013 an addendum opinion was associated with the record, and in February 2013 a Supplemental Statement of the case readjudicated the Veteran's claim.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The January 2010 VA examination  and June 2013 addendum associated with the claims file is also deemed adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria 

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases including arthritis, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  However, the veteran may not be competent to identify a complex condition, or provide an opinion on etiology of a condition not capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n.4 (stating that a veteran is not competent to identify a complex disability like cancer); See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Analysis

A diagnosis of lumbosacral strain was made at the Veteran's January 2010 VA examination.  This fulfills the current disability element of the Veteran's service connection claim.  Review of the Veteran's STRs show two instances of treatment and complaints to the Veteran's back.  In October 1961 the Veteran complained of back pain and was treated with heat balm for his condition.  In February 1962 the Veteran sought treatment for an injury in-service.  The Veteran stated that he injured his back after falling down stairs.  The Veteran complained of back spasms in the lower thoracic level.  The Veteran was placed on light duty for seven days.  Thus, based on the circumstances of the Veteran's service and his STRs, the Board finds that the Veteran fulfills the in-service element.  

Available service treatment records are negative for complaints or findings related to arthritis of the lumbar spine, and there is also no medical evidence of arthritis within the one year presumptive period after service.  Also, the Veteran does not contend that he had arthritis or degenerative joint disease in service or within one-year of his discharge from service.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).  The Veteran's complaints of pain since service similarly do not qualify as continued symptomatology which warrants service connection.  The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the instant appeal, there is conflicting evidence on the issue of nexus. Specifically, the Veteran contends that his in-service injury is the nexus for his current lumbar strain.  The Veteran offered lay statements from his family indicating that since service the Veteran has had continuous and debilitating back pain.  On the other hand, the January 2013 addendum opinion submitted by the January 2010 VA examiner,  indicates a negative nexus opinion stating that the Veteran's lumbar spine disability is not as least as likely as not related to his military service.  This opinion was an addendum to the September 2012 opinion offered by the examiner which stated that he was unable to make a determination without resorting to speculation.

In support of the examiner's opinion, the examiner reviewed the Veteran's separation exam which was negative for spine abnormalities, and showed no history of a spine disability.  The examiner discussed the Veteran's back sprain from 1961, and the Veteran's ongoing complaints of back pain.  The examiner also noted the Veteran's post-service and more recent fall in 2002.  Ultimately the examiner determined that based on a review of the claims file, the back strain noted in the 1960s is less likely as not that his current condition is the same as complaints made in service.  The Veteran's Report of Medical History, and Report of Medical Exam from March and June of 1964 do not contain any complaints of back pain, and the Veteran stated that he was in good health.      

The medical opinion provided contained not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also discussed the Veteran's lay assertions in his analysis and therefore complied with Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For these reasons, the Board finds that the VA examiner's opinion is of great probative value.  The Veteran's contention that the cause of his lumbar spine disability was caused by his in-service fall down the stairs, is not sufficient to outweigh the medical examiner's opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

While back pain is capable of lay observation, lumbar spine strain is not capable of lay diagnosis since it is not a simple medical condition.  See Jandreau, at 1377, n. 4.  Joint disease and the determination of an etiology for a back injury is a complex medical determination requiring x-ray interpretation, and medical knowledge of the spine.  A lumbar spine strain is not capable of lay diagnosis and as such, the Board finds that the Veteran is not competent to diagnose a lumbar spine strain or provide the requisite nexus opinion for his back disability.  See Woehlaert v. Nicholson.  In the instant appeal, the medical opinion is more probative and the Veteran fails to fulfill the nexus requirement.  Furthermore, the Board notes that post-service medical evidence does not reflect complaints or treatment for back pain until 2002.  This private medical treatment is associated with the Veteran's fall and fails to offer a relationship to service.  The first complaints of back pain made to VA medical staff were in 2007.  Thus, the Board emphasizes the long gap between discharge and the initial report of symptoms to medical providers (roughly forty years).  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

As such, service connection for a lumbar spine strain, is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  Therefore, the Veteran's claim for service connection is denied.


  

ORDER

Entitlement to service connection for a low back disability, to include a lumbar spinal strain is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


